IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

J & J Sports Productions, Inc.,
Case No. 3:18-cv-15643-BRM-TJB
Plaintiff
Vv.
ORDER AND FINAL JUDGMENT
Acapulco Restaurant, LLC d/b/a : BY DEFAULT
Acapulco Restaurant & Bar; Orocia
Morales; Pedro Morales; Hugo
Toribio; John Does 1-10 and ABC
Corps. 1-10

Defendants

Default having been entered in this action on or about June 21, 2019
against Defendants Acapulco Restaurant, LLC d/b/a Acapulco Restaurant &
Bar, Orocia Morales, Pedro Morales, and Hugo Toribio (hereinafter
“Defendants”) and the Plaintiffs Motion for the Entry of Default Judgment and
documentation in support thereof having been filed on or about July 3, 2019,
and having been served on the Defendants and notice given and no appearance
by the Defendants having been made in person or in writing and all other
requirements for entry of default judgment pursuant to Federal Rule Civil
Procedure 55 having been satisfied, now therefore

IT IS HEREBY ORDERED AND ADJUDGED that JUDGMENT be entered
against Defendants and in favor of J & J Sports Productions, Inc. for violations
of 47 U.S.C. § 605(e)(3)(C) (II) and (e)(3)(C)(ii) in the amounts of $6,000.00 and

$16,000.00, respectively.
IT IS FURTHER ORDERED that Plaintiff may submit its request for
costs and reasonable attorneys’ fees pursuant to 47 U.S.C. § 605(e)(3)(B)(iii)

within 30 days of the entry of Judgment herein.

Deti ': 12//2019

 

Honorable Brian R. Martinotti, U.S.D.J.
